PER CURIAM.
Appellants seek reversal of a final judgment awarding appellee over $26,000.00 for its lien for materials used in the construction of an apartment complex, costs, interest and attorneys’ fees.
We have given full consideration to the record on appeal, briefs and oral arguments submitted by the parties. It appearing therefrom that appellants have failed to demonstrate that reversible error was committed in the proceedings below, the judgment appealed herein is affirmed.
RAWLS, C. J., and JOHNSON and McCORD, JJ., concur.